Exhibit 10.39

 

SECOND AMENDMENT
OF ESI 401(k) PLAN

 

This Second Amendment of ESI 401(k) Plan is adopted by ITT Educational Services,
Inc.

 

Background

 

A.            Effective May 16, 1998, ITT Educational Services, Inc.
(“Employer”) amended and completely restated the ESI 401(k) Plan (“Plan”).

 

B.            The Plan has been amended by a First Amendment.

 

C.            The Employer wishes to amend the Plan further.

 

Amendment

 

Effective January 1, 2003, the Plan is amended to add a new Article Nineteen to
read as follows:

 

ARTICLE NINETEEN
MINIMUM DISTRIBUTION REQUIREMENTS

 

19.1        General Rules.

 

(a)           Effective Date.  The provisions of this Article will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

 

(b)           Precedence.  The requirements of this Article will take precedence
over any inconsistent provision of the Plan.  For required minimum distributions
made for calendars years beginning with the 2003 calendar year, the requirements
of this Article will replace the rules described in Section 11.1(f).

 

(c)           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Article will be determined and made in
accordance with the Treasury Regulations under Code Section 401(a)(9).

 

19.2        Time and Manner of Distribution.


 


(A)           REQUIRED BEGINNING DATE.  THE MEMBER’S ENTIRE INTEREST WILL BE
DISTRIBUTED, OR BEGIN TO BE DISTRIBUTED, TO THE MEMBER NO LATER THAN THE
MEMBER’S REQUIRED BEGINNING DATE.

 


(B)           DEATH OF MEMBER BEFORE DISTRIBUTIONS BEGIN.  UNLESS THE MEMBER OR
BENEFICIARY ELECTS TO APPLY THE FIVE-YEAR RULE AS PROVIDED IN SECTION 19.5, IF
THE MEMBER DIES BEFORE

 

--------------------------------------------------------------------------------


 


DISTRIBUTIONS BEGIN, THE MEMBER’S ENTIRE INTEREST WILL BE DISTRIBUTED, OR BEGIN
TO BE DISTRIBUTED, NO LATER THAN AS FOLLOWS:

 

(I)            IF THE MEMBER’S SURVIVING SPOUSE IS THE MEMBER’S SOLE DESIGNATED
BENEFICIARY, THEN DISTRIBUTIONS TO THE SURVIVING SPOUSE WILL BEGIN BY
DECEMBER 31 OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN
WHICH THE MEMBER DIED, OR BY DECEMBER 31 OF THE CALENDAR YEAR IN WHICH THE
MEMBER WOULD HAVE ATTAINED AGE 70½, IF LATER.

 

(II)           IF THE MEMBER’S SURVIVING SPOUSE IS NOT THE MEMBER’S SOLE
DESIGNATED BENEFICIARY, THEN DISTRIBUTIONS TO THE BENEFICIARY WILL BEGIN BY
DECEMBER 31 OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN
WHICH THE MEMBER DIED.

 

(III)          IF THERE IS NO DESIGNATED BENEFICIARY AS OF SEPTEMBER 30 OF THE
YEAR FOLLOWING THE YEAR OF THE MEMBER’S DEATH, THE MEMBER’S ENTIRE INTEREST WILL
BE DISTRIBUTED BY DECEMBER 31 OF THE CALENDAR YEAR CONTAINING THE FIFTH
ANNIVERSARY OF THE MEMBER’S DEATH.

 

(IV)          IF THE MEMBER’S SURVIVING SPOUSE IS THE MEMBER’S SOLE DESIGNATED
BENEFICIARY AND THE SURVIVING SPOUSE DIES AFTER THE MEMBER BUT BEFORE
DISTRIBUTIONS TO THE SURVIVING SPOUSE BEGIN, THIS PARAGRAPH (B), OTHER THAN
PARAGRAPH (B)(I), WILL APPLY AS IF THE SURVIVING SPOUSE WERE THE MEMBER.

 

For purposes of this Section 19.2(b) and Section 19.4, unless Section
 19.2(b)(iv) applies, distributions are considered to begin on the Member’s
required beginning date.  If Section 19.2(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 19.2(b)(i).  If distributions under an annuity
purchased from an insurance company irrevocably commence to the Member before
the Member’s required beginning date (or to the Member’s surviving spouse before
the date distributions are required to begin to the surviving spouse under
Section 19.2(b)(i)), the date distributions are considered to begin is the date
distributions actually commence.

 

(C)           FORMS OF DISTRIBUTION.  UNLESS THE MEMBER’S INTEREST IS
DISTRIBUTED IN THE FORM OF AN ANNUITY PURCHASED FROM AN INSURANCE COMPANY OR IN
A SINGLE SUM ON OR BEFORE THE REQUIRED BEGINNING DATE, AS OF THE FIRST
DISTRIBUTION CALENDAR YEAR, DISTRIBUTIONS WILL BE MADE IN ACCORDANCE WITH
SECTIONS 19.3 AND 19.4.  IF THE MEMBER’S INTEREST IS DISTRIBUTED IN THE FORM OF
AN ANNUITY PURCHASED FROM AN INSURANCE COMPANY, DISTRIBUTIONS THEREUNDER WILL BE
MADE IN ACCORDANCE WITH THE REQUIREMENTS OF CODE SECTION 401(A)(9) AND THE
TREASURY REGULATIONS.

 

19.3        Required Minimum Distributions During Member’s Lifetime.

 

(A)           AMOUNT OF REQUIRED MINIMUM DISTRIBUTION FOR EACH DISTRIBUTION
CALENDAR YEAR.  DURING THE MEMBER’S LIFETIME, THE MINIMUM AMOUNT THAT WILL BE
DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR IS THE LESSER OF:

 

(I)            THE QUOTIENT OBTAINED BY DIVIDING THE MEMBER’S ACCOUNT BALANCE BY
THE DISTRIBUTION PERIOD IN THE UNIFORM LIFETIME TABLE SET FORTH IN SECTION
1.401(A)(9)-9 OF THE TREASURY REGULATIONS, USING THE MEMBER’S AGE AS OF THE
MEMBER’S BIRTHDAY IN THE DISTRIBUTION CALENDAR YEAR; OR

 

2

--------------------------------------------------------------------------------


 

(II)           IF THE MEMBER’S SOLE DESIGNATED BENEFICIARY FOR THE DISTRIBUTION
CALENDAR YEAR IS THE MEMBER’S SPOUSE, THE QUOTIENT OBTAINED BY DIVIDING THE
MEMBER’S ACCOUNT BALANCE BY THE NUMBER IN THE JOINT AND LAST SURVIVOR TABLE SET
FORTH IN SECTION 1.401(A)(9)-9 OF THE TREASURY REGULATIONS, USING THE MEMBER’S
AND SPOUSE’S ATTAINED AGES AS OF THE MEMBER’S AND SPOUSE’S BIRTHDAYS IN THE
DISTRIBUTION CALENDAR YEAR.

 

(B)           LIFETIME REQUIRED MINIMUM DISTRIBUTIONS CONTINUE THROUGH YEAR OF
MEMBER’S DEATH.  REQUIRED MINIMUM DISTRIBUTIONS WILL BE DETERMINED UNDER THIS
SECTION 19.3 BEGINNING WITH THE FIRST DISTRIBUTION CALENDAR YEAR AND UP TO AND
INCLUDING THE DISTRIBUTION CALENDAR YEAR THAT INCLUDES THE MEMBER’S DATE OF
DEATH.

 

19.4        Required Minimum Distributions After Member’s Death.

 

(A)           DEATH ON OR AFTER DATE DISTRIBUTIONS BEGIN.

 

(I)            MEMBER SURVIVED BY DESIGNATED BENEFICIARY.  IF THE MEMBER DIES ON
OR AFTER THE DATE DISTRIBUTIONS BEGIN AND THERE IS A DESIGNATED BENEFICIARY, THE
MINIMUM AMOUNT THAT WILL BE DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR
AFTER THE YEAR OF THE MEMBER’S DEATH IS THE QUOTIENT OBTAINED BY DIVIDING THE
MEMBER’S ACCOUNT BALANCE BY THE LONGER OF THE REMAINING LIFE EXPECTANCY OF THE
MEMBER OR THE REMAINING LIFE EXPECTANCY OF THE MEMBER’S DESIGNATED BENEFICIARY,
DETERMINED AS FOLLOWS:

 

(1)                                  THE MEMBER’S REMAINING LIFE EXPECTANCY IS
CALCULATED USING THE AGE OF THE MEMBER IN THE YEAR OF DEATH, REDUCED BY ONE FOR
EACH SUBSEQUENT YEAR.

 

(2)                                  IF THE MEMBER’S SURVIVING SPOUSE IS THE
MEMBER’S SOLE DESIGNATED BENEFICIARY, THE REMAINING LIFE EXPECTANCY OF THE
SURVIVING SPOUSE IS CALCULATED FOR EACH DISTRIBUTION CALENDAR YEAR AFTER THE
YEAR OF THE MEMBER’S DEATH USING THE SURVIVING SPOUSE’S AGE AS OF THE SPOUSE’S
BIRTHDAY IN THAT YEAR.  FOR DISTRIBUTION CALENDAR YEARS AFTER THE YEAR OF THE
SURVIVING SPOUSE’S DEATH, THE REMAINING LIFE EXPECTANCY OF THE SURVIVING SPOUSE
IS CALCULATED USING THE AGE OF THE SURVIVING SPOUSE AS OF THE SPOUSE’S BIRTHDAY
IN THE CALENDAR YEAR OF THE SPOUSE’S DEATH, REDUCED BY ONE FOR EACH SUBSEQUENT
CALENDAR YEAR.

 

(3)                                  IF THE MEMBER’S SURVIVING SPOUSE IS NOT THE
MEMBER’S SOLE DESIGNATED BENEFICIARY, THE BENEFICIARY’S REMAINING LIFE
EXPECTANCY IS CALCULATED USING THE AGE OF THE BENEFICIARY IN THE YEAR FOLLOWING
THE YEAR OF THE MEMBER’S DEATH, REDUCED BY ONE FOR EACH SUBSEQUENT YEAR.

 

(II)           NO DESIGNATED BENEFICIARY.  IF THE MEMBER DIES ON OR AFTER THE
DATE DISTRIBUTIONS BEGIN AND THERE IS NO DESIGNATED BENEFICIARY AS OF SEPTEMBER
30 OF THE YEAR AFTER THE YEAR OF THE MEMBER’S DEATH, THE MINIMUM AMOUNT THAT
WILL BE DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR AFTER THE YEAR OF THE
MEMBER’S DEATH IS THE QUOTIENT OBTAINED BY DIVIDING THE MEMBER’S ACCOUNT BALANCE
BY THE MEMBER’S REMAINING LIFE EXPECTANCY CALCULATED USING THE AGE OF THE MEMBER
IN THE YEAR OF DEATH, REDUCED BY ONE FOR EACH SUBSEQUENT YEAR.

 

3

--------------------------------------------------------------------------------


 

(B)           DEATH BEFORE DATE DISTRIBUTIONS BEGIN.  UNLESS THE MEMBER OR
BENEFICIARY ELECTS TO APPLY THE FIVE-YEAR RULE AS PROVIDED IN SECTION 19.5, IF
THE MEMBER DIES BEFORE DISTRIBUTIONS BEGIN, THE MEMBER’S ENTIRE INTEREST WILL BE
DISTRIBUTED, OR BEGIN TO BE DISTRIBUTED, NO LATER THAN AS FOLLOWS:

 

(I)            MEMBER SURVIVED BY DESIGNATED BENEFICIARY.  IF THE MEMBER DIES
BEFORE THE DATE DISTRIBUTIONS BEGIN AND THERE IS A DESIGNATED BENEFICIARY, THE
MINIMUM AMOUNT THAT WILL BE DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR
AFTER THE YEAR OF THE MEMBER’S DEATH IS THE QUOTIENT OBTAINED BY DIVIDING THE
MEMBER’S ACCOUNT BALANCE BY THE REMAINING LIFE EXPECTANCY OF THE MEMBER’S
DESIGNATED BENEFICIARY, DETERMINED AS PROVIDED IN PARAGRAPH (A).

 

(II)           NO DESIGNATED BENEFICIARY.  IF THE MEMBER DIES BEFORE THE DATE
DISTRIBUTIONS BEGIN AND THERE IS NO DESIGNATED BENEFICIARY AS OF SEPTEMBER 30 OF
THE YEAR FOLLOWING THE YEAR OF THE MEMBER’S DEATH, DISTRIBUTION OF THE MEMBER’S
ENTIRE INTEREST WILL BE COMPLETED BY DECEMBER 31 OF THE CALENDAR YEAR CONTAINING
THE FIFTH ANNIVERSARY OF THE MEMBER’S DEATH.

 

(III)          DEATH OF SURVIVING SPOUSE BEFORE DISTRIBUTIONS TO SURVIVING
SPOUSE ARE REQUIRED TO BEGIN.  IF THE MEMBER DIES BEFORE THE DATE DISTRIBUTIONS
BEGIN, THE MEMBER’S SURVIVING SPOUSE IS THE MEMBER’S SOLE DESIGNATED
BENEFICIARY, AND THE SURVIVING SPOUSE DIES BEFORE DISTRIBUTIONS ARE REQUIRED TO
BEGIN TO THE SURVIVING SPOUSE UNDER SECTION 19.2(B)(I), THIS PARAGRAPH (B) WILL
APPLY AS IF THE SURVIVING SPOUSE WERE THE MEMBER.

 

19.5        Election to Use Five-Year Rule.

 

A Member or Beneficiary may elect to apply the Five-Year Rule or the life
expectancy rule of Sections 19.2(b) or 19.4(b).  The Member’s or Beneficiary’s
election must be made no later than the earlier of September 30 of the calendar
year in which distribution would be required to begin under Section 19.2(b), or
by September 30 of the calendar year which contains the fifth anniversary of the
Member’s (or, if applicable, surviving spouse’s) death.

 

19.6        Definitions.

 

(A)           DESIGNATED BENEFICIARY.  A “DESIGNATED BENEFICIARY” IS AN
INDIVIDUAL WHO IS DESIGNATED AS THE BENEFICIARY UNDER SECTION 2.9 OF THE PLAN
AND IS THE DESIGNATED BENEFICIARY UNDER CODE SECTION 401(A)(9) AND TREASURY
REGULATION 1.401(A)(9)-1, Q&A-4.

(B)           DISTRIBUTION CALENDAR YEAR.  A “DISTRIBUTION CALENDAR YEAR” IS THE
CALENDAR YEAR FOR WHICH A MINIMUM DISTRIBUTION IS REQUIRED.  FOR DISTRIBUTIONS
BEGINNING BEFORE THE MEMBER’S DEATH, THE FIRST DISTRIBUTION CALENDAR YEAR IS THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE CALENDAR YEAR WHICH CONTAINS THE
MEMBER’S REQUIRED BEGINNING DATE.  FOR DISTRIBUTIONS BEGINNING AFTER THE
MEMBER’S DEATH, THE FIRST DISTRIBUTION CALENDAR YEAR IS THE CALENDAR YEAR IN
WHICH DISTRIBUTIONS ARE REQUIRED TO BEGIN UNDER SECTION 19.2(B).  THE REQUIRED
MINIMUM DISTRIBUTION FOR THE MEMBER’S FIRST DISTRIBUTION CALENDAR YEAR WILL BE
MADE ON OR BEFORE THE MEMBER’S REQUIRED BEGINNING DATE.  THE REQUIRED MINIMUM
DISTRIBUTION FOR OTHER DISTRIBUTION CALENDAR YEARS, INCLUDING THE REQUIRED
MINIMUM DISTRIBUTION FOR THE DISTRIBUTION CALENDAR YEAR IN WHICH THE MEMBER’S
REQUIRED BEGINNING DATE OCCURS, WILL BE MADE ON OR BEFORE DECEMBER 31 OF THAT
DISTRIBUTION CALENDAR YEAR.

 

4

--------------------------------------------------------------------------------


 

(C)           FIVE-YEAR RULE.  THE “FIVE-YEAR RULE” REQUIRES THAT A MEMBER’S
ENTIRE INTEREST BE DISTRIBUTED BY DECEMBER 31 OF THE CALENDAR YEAR CONTAINING
THE FIFTH ANNIVERSARY OF THE MEMBER’S DEATH.

 

(D)           LIFE EXPECTANCY.  “LIFE EXPECTANCY” IS THE LIFE EXPECTANCY
COMPUTED BY USE OF THE SINGLE LIFE TABLE IN TREASURY REGULATION 1.401(A)(9)-9.

 

(E)           MEMBER.  FOR PURPOSES OF ARTICLE 19 OF THE PLAN, THE TERM “MEMBER”
INCLUDES ANY MEMBER AND, WHERE APPLICABLE, ANY DEFERRED MEMBER.

 

(F)            MEMBER’S ACCOUNT BALANCE.  A MEMBER’S “ACCOUNT BALANCE” IS THE
ACCOUNT BALANCE AS OF THE LAST VALUATION DATE IN THE CALENDAR YEAR IMMEDIATELY
PRECEDING THE DISTRIBUTION CALENDAR YEAR (VALUATION CALENDAR YEAR) INCREASED BY
THE AMOUNT OF ANY CONTRIBUTIONS MADE AND ALLOCATED OR FORFEITURES ALLOCATED TO
THE ACCOUNT BALANCE AS OF DATES IN THE VALUATION CALENDAR YEAR AFTER THE
VALUATION DATE AND DECREASED BY DISTRIBUTIONS MADE IN THE VALUATION CALENDAR
YEAR AFTER THE VALUATION DATE.  THE ACCOUNT BALANCE FOR THE VALUATION CALENDAR
YEAR INCLUDES ANY AMOUNTS ROLLED OVER OR TRANSFERRED TO THE PLAN EITHER IN THE
VALUATION CALENDAR YEAR OR IN THE DISTRIBUTION CALENDAR YEAR IF DISTRIBUTED OR
TRANSFERRED IN THE VALUATION CALENDAR YEAR.

 

(G)           REQUIRED BEGINNING DATE.  “REQUIRED BEGINNING DATE” IS THE FIRST
DAY OF APRIL FOLLOWING THE CALENDAR YEAR IN WHICH OCCURS THE LATER OF (I) THE
DATE THE MEMBER ATTAINS AGE 70½, OR (II) THE DATE THE MEMBER TERMINATES
EMPLOYMENT.

 

5

--------------------------------------------------------------------------------


 

This Second Amendment of ESI 401(k) Plan is executed on behalf of ITT
Educational Services, Inc. by its duly authorized officer this 15 day of
December, 2003.

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

By:

/s/   Nina F. Esbin

 

 

(Signature)

 

Nina Esbin

 

 

(Printed)

 

VP, Human Resources

 

 

(Title)

 

 

ATTEST:

 

 

 

/s/ Jenny Yonce

 

 

(Signature)

 

Jenny Yonce

 

 

(Printed)

 

Mgr, Benefits & HRIS

 

 

(Title)

 

 

6

--------------------------------------------------------------------------------